Citation Nr: 0311267	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  00-12 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches and 
blackouts (for accrued purposes).  

2.  Entitlement to service connection for joint pain (for 
accrued purposes).  

3.  Entitlement to service connection for fever (for accrued 
purposes).  

4.  Entitlement to service connection for pericarditis (for 
accrued purposes).  

5.  Entitlement to service connection for a psychiatric 
disorder, claimed as mental relapse (for accrued purposes).  

6.  Entitlement to service connection for allergies (for 
accrued purposes).  

7.  Entitlement to service connection for a skin disorder 
(for accrued purposes).  

8.  Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1981 to August 1992, 
to include service in the Southwest Asia theater of 
operations.  His DD Form 214 shows his awards and decorations 
include a Combat Infantryman Badge and a Driver and Mechanic 
Badge.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran 
died in March 1999, while his claims were in appellate 
status.  The appellant is his surviving spouse.  

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318.  The issue is moot in light of the grant of another 
claim.


FINDINGS OF FACT

1.  The veteran died on March [redacted] 1999.

2.  The cause of death, seizure disorder, is attributable to 
service.  The seizure was a neuralgic symptom due to an 
unknown cause.  

3.  At the time of his death, the veteran had claims pending 
for entitlement to service connection for joint pain, 
pericarditis, mental relapse, headaches, blackouts, fever, a 
skin disorder of the hands, and allergies.  

4.  At the time of his death, the veteran was service 
connected for chondromalacia of the right patella and left 
patella, spondylolysis, L2-S1 with a history of low back 
strain, irritable bowel syndrome, a scar of the right macula, 
hemorrhoids, migraine, and xerosis.  

5.  Xerosis of the hands is attributable to service.  

6.  Migraine is attributable to service.  

7.  The evidence establishes that in-service complaints of 
joint pain have been attributed to known clinical reasons.  
Joint pain during service was acute and transitory and did 
not result in residual disability.  

8.  The evidence shows that fever during service was 
attributed to known clinical reasons.  In-service fevers were 
acute and transitory.  

9.  The evidence shows that post service complaints of chest 
pain were diagnosed.  The veteran's heart was normal.  A 
heart disorder is not attributable to service.  

10.  Major depressive disorder was not manifest during 
service or within one year of separation.  Major depressive 
disorder is not attributable to service.  

11.  Allergies are seasonal, and thus, acute and transitory.  

12.  Blackouts predated service in the Persian Gulf.  At the 
time of death, there was no evidence of a chronic blackout 
disability.  


CONCLUSIONS OF LAW

1.  An undiagnosed illness, producing a fatal neurologic 
event, caused death.  38 U.S.C.A. §§ 1310, 1117 (West 2002); 
38 C. F. R. § 3.312.  

2.  Joint pain, fever, pericarditis, allergies, blackouts, 
and mental relapse were not incurred in or aggravated by 
service (for accrued purposes).  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.316, 3.317(d), 3.1000 (2002).  

3.  Migraine was incurred in service.  38 U.S.C.A. §§ 1131, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.317(d), 3.1000 
(2002).  

4.  Xerosis was incurred in service (for accrued purposes).  
38 U.S.C.A. §§ 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.317(d), 3.1000 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The May 1981 service entrance examination report shows that 
the heart, chest and lungs, upper and lower extremities, 
spine and musculoskeletal system, vascular system, nose, 
sinuses, and skin were normal.  His psychiatric state was 
normal.  On the accompanying medial history, he indicated 
that he had or had had hay fever.  The examiner noted no 
suicidal ideation, no past psychiatric history, and no 
allergies.  

In April 1982, he complained of fever and headache.  The 
assessment was virus.  In another record, he complained of 
chest pain.  In May 1982, the veteran complained of headaches 
over the temple area and blackouts.   He reported having had 
2 blackouts earlier that month, and a blackout on the day of 
examination.  He related that he had bent down to pick 
something up, when he became dizzy and saw stars for 15-20 
seconds.  The assessment was headache.  In July 1982, he 
complained that he had had headache for two days.  The 
relevant assessment was headache.  In another record, he 
complained of ankle pain.  The assessment was slight sprain.  
In October 1982, he complained that he had had headache and a 
fever for four days.  His temperature was noted to be 101 
degrees.  The assessment was cold.  

In December 1983, his lungs and chest were clear to 
auscultation and percussion.  In June 1984, he complained of 
headache.  The impression was rule out exudation tonsillitis.  
Treatment records, dated in March 1985, show complaints of 
flu symptoms, to include an acute onset of myalgia and fever.  
The assessment was upper respiratory infection.  A December 
1985 mental hygiene note reflects that he was seen for 
occupational problems.  

A February 1986 report of examination reflects that the lungs 
and chest, vascular system, spine and musculoskeletal system, 
nose, sinuses, and skin were normal.  His heart was normal 
with regular rhythm and rate.  Neurological and psychiatric 
states were normal.  On the accompanying medical history, the 
veteran indicated that he had or had had swollen or painful 
joints, as well as depression or excessive worry.  He denied 
having or having had frequent or severe headache, dizziness 
or fainting spells, skin diseases, shortness of breath, pain 
or pressure in the chest, heart trouble, painful or trick 
elbow, epilepsy or fits, and periods of unconsciousness.  The 
examiner noted that the veteran had had excessive worry from 
work stress in September 1985, with no sequelae, and seasonal 
hay fever, controlled.  A record of treatment, dated in May 
1986, notes that the veteran had allergies.  Treatment 
records, dated in June 1986, show complaints of left 
elbow/arm/extremity pain.  The examiner stated that the pain 
was exercise-related pain and not due to direct trauma.  The 
record notes that the joint was not red or swollen.  The 
assessments were possible muscle strain and muscle sprain.  

In April 1987, he complained of dry, cracked skin on his 
hands.  The assessments were hyperkeratosis with paronychia.  
The treatment record notes that his hands were poorly 
groomed, with dry and calloused skin on the palms and 
fingers, and dry, cracked cuticles.  

In May 1989, he complained that he had a tingling sensation 
with an ache in his leg with weather change.  

A July 1991 report of examination shows that his lungs and 
chest, heart, vascular system, upper and lower extremities, 
spine and musculoskeletal system, nose, sinuses, and skin 
were normal.  His psychiatric state was normal.  On a medical 
history report, he denied having or having had frequent or 
severe headache, dizziness or fainting spells, skin diseases, 
shortness of breath, palpitation or pounding heart, heart 
trouble, painful or "trick shoulder or elbow, epilepsy or 
fits, frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, nervous trouble of any 
sort, and periods of unconsciousness.  He indicated that he 
had or had had swollen or painful joints, pain or pressure in 
the chest, and cramps in his legs.  

A February 1992 record of treatment shows that the veteran 
complained of cold and fever.  The assessment was 
pharangytis.  

The June 1992 separation examination report shows that the 
upper and lower extremities, musculoskeletal system and 
spine, heart and lungs, vascular system, nose, sinuses and 
skin were normal.  His psychiatric and neurological states 
were normal.  His neuropsychiatric state was assigned a 
profile of "1."  On the accompanying medical history, he 
denied having or having had dizziness or fainting spells, 
palpitation or pounding heart, heart trouble, epilepsy or 
fits, depression or excessive worry, loss of memory or 
amnesia, loss of consciousness, and nervous trouble of any 
sort.  He indicated that he had or had had swollen or painful 
joints, frequent or severe headache, hay fever, shortness of 
breath, pain or pressure in the chest, cramps in his legs, 
painful or trick shoulder or elbow, and frequent trouble 
sleeping.  He indicated that he did not know whether he had 
or had had skin diseases.  The examiner noted seasonal 
sinusitis and hay fever, shortness of breath, pain or 
pressure in the chest, painful left elbow, and frequent 
trouble sleeping.  

In his October 1992 claim, the veteran stated that he had an 
onset of headaches and blackouts in May 1982, a left elbow 
condition in June 1986, and of cracked skin on his hands in 
April 1987.  He indicated that he had had pain in his chest 
during service.  He related that he had been exposed to nerve 
agents, oils, grease, hydrollic fluids, and asbestos during 
service.  

A June 1992 x-ray examination of the chest was normal.  A 
November 1992 VA outpatient treatment record shows that his 
lungs were clear.  His heart was noted to have a regular 
rhythm and rate, normal heart sounds times two, and no 
murmur.  

On VA examination in October 1993, the veteran reported a 
history of headaches with associated visual 'Burst of Stars' 
photophobia.  He stated that it had an onset in 1983.  
Neurology was grossly intact.  The pertinent diagnoses were 
history of headaches and left elbow condition.  

On VA examination in October 1993, the veteran reported that 
he worked selling car parts.  The veteran complained of dry 
skin on his hands secondary to the use of grease and oil 
solvents while working in the motor pool during service.  He 
reported that he used Lubriderm on his hands daily, noting 
that otherwise, his hands would become dry, with cracking and 
peeling.  He reported a history of occasional sharp left-
sided lateral chest pain lasting about one minute.  He stated 
that it had generally occurred with carrying a rucksack 
during physical training.  He reported that he had had no 
chest pain since separation.  He reported a history of 
headaches with associated visual "burst of stars," 
photophobia.  The onset was noted to be in approximately 
1983.  He reported that he had injured his left elbow in 
service during physical training exercises.  He complained of 
occasional stiffness and pain.  No problems over the past 
year were noted.  He stated that he had taken the nerve 
agent, Pyridostigimine pretreatment tablets during service in 
Desert Storm.  The examiner stated that there were apparently 
no ill effects.  

On examination, there was no peeling or cracking of the hands 
noted.  His head, face, and neck were normal.  His heart had 
a regular rate and rhythm.  Heart sounds times 2 were normal.  
Nor murmurs were noted.  Lungs were clear to auscultation.  
The left elbow was noted to be nontender, with full range of 
motion.  X-ray examination of the left elbow was negative.  
The impression of x-ray examination of the chest was normal.  
The relevant diagnoses were history of skin condition, 
headaches, and left elbow condition.  

VA outpatient treatment records, dated in January 1994, 
reflect that the veteran had dry, cracked skin on his distal 
fingers and around the cuticles.  The assessment was xerosis.  
A treatment record, dated in February 1994, shows that the 
heart had a regular rhythm and rate.  A history of xerosis 
was noted.  The relevant impression was xerosis.  In August 
1994, his heart had a regular rhythm and rate with no murmur.  

Private treatment records, dated from May 1995 to March 1998, 
show that the veteran complained of sharp, burning substernal 
chest pain.  In June 1995, the pertinent impressions were 
chest pain secondary to pericarditis and high situational 
stress.   X-ray examination of the chest in June 1995 was 
normal.  In July 1995, the veteran attributed complaints of 
headache to sinusitis.  In a September 1995 record of 
treatment, the examiner stated that recurrent pericarditis 
was doubtful, but that is was a possibility.  The relevant 
diagnosis was pericarditis. 

VA outpatient treatment records, dated from January 1996 to 
August 1996, reflect a diagnosis of major depressive 
disorder.  In August 1996 he underwent psychological testing.  
The report of examination notes that he produced a profile 
that was considered invalid.  The examiner stated that the 
veteran endorsed a variety of items that reflected severe 
pathology and responded to test items toward the end of the 
test in an unselective or random manner.  The report notes 
that profiles of this type may be the result of reading 
difficulties, difficulties paying attention to the test 
items, boredom, and inattention, a 'cry for help,' or a 
deliberate attempt to distort the data and to appear more 
disturbed than is actually the case.  The examiner stated 
that the test data did not permit identification of which of 
these reasons might be appropriate for this veteran.  The 
diagnostic impression was "none."  

In a statement in support of the claims, received in 
September 1997, the veteran reported that during service in 
the Persian Gulf, he had been exposed to serin and mustard 
gas, on three occasions, as well as large quantities of fumes 
from burning oil wells.  He stated that right after the 
cease-fire, he became sick with a fever and headache.  He 
indicated that one of his duties was destroying chemical 
weapons stockpiles in Iraq.  

An August 1998 VA treatment record shows complaints of right-
sided headache.  A questionable history of migraines during 
service was noted.  The relevant assessment was headache.  

In a statement in support of the claim received in August 
1998, the veteran related that he had had a change in mental 
status since returning from the Persian Gulf.  He related 
that he had never had allergies or respiratory problems until 
he returned from the Persian Gulf.  He indicated that 
swelling in his ankle was hindering ambulation.  

Private medical records, received in August 1998, show that 
the veteran complained of chest pain.  X-ray examination of 
the chest was normal.  

On VA examination in March 1999, his heart was noted to have 
a regular rhythm.  There was slight tenderness on deep 
palpation but no organ or masses were palpable.  The report 
of examination notes that the veteran's report of frequent 
headache with occipital and frontal pain was not associated 
with any migraine symptoms.  The relevant diagnosis was 
musculoskeletal (tension) headaches occurring about once or 
twice a week.  

In March 1999, the veteran underwent a VA psychiatric 
examination.  The impression was no psychiatric disorder.  

A death certificate shows that the veteran died on March [redacted] 
1999.  The immediate cause of death is listed as seizure 
disorder.  No other causes are listed.  

In a statement in support of the claim of entitlement to 
service connection for the cause of death, received in May 
2000, the appellant claimed that the cause of the veteran's 
death was related to service.  She asserted that acute 
neuronal necrosis, hippocampus, could have resulted from his 
service-connected irritable bowel syndrome.  

An autopsy report, received in May 2000, shows a diagnosis of 
rare acute neuronal necrosis, hippocampus.  The report 
provides the following:

The anatomic findings at autopsy are consistent 
with a seizure-induced mechanism of death.  These 
findings include severe congestion and petechiae 
on the surface of the lungs and in the conjuctiva 
of the eyes.  There is no evidence of acute 
trauma, strangulation, hanging, or suffocation.  
The finding of polymorphonuclear leukocytes in 
the spleen and abundant hemorrhage focally in the 
lungs indicate the presence of illness preceding 
the terminal fatal seizure.  No focus of 
infection was found during the autopsy to provide 
an explanation for the origin of this presumed 
sepsis.  Nevertheless, a septic inflammatory 
state is known to predispose individuals to 
epileptic seizures.  The literature of febrile 
induced seizures due to an inflammatory state is 
quite extensive.  

The examiner opined that the veteran died as a result of an 
epileptic seizure.  

In a substantive appeal, VA Form 9, the appellant asserted 
that the veteran's skin condition could have been caused by 
allergies.  She stated that the veteran had a seizure 
disorder during service.  

In a March 2002 review of the veteran's C-file, the VA 
examiner related that at the time of autopsy, gross 
examination of the brain was normal.  He noted that the 
microscopic examination report stated 'rare acute neuronal 
necrosis.'  He stated that this finding might have been 
misunderstood by some laypersons reading the autopsy report.  
He explained that the reference to rare acute neuronal 
necrosis referred to a few nerve cells, that is, 'rare,' that 
were acutely degenerating in the hippocampus.  He stated that 
this was a normal effect of hypoxia, that is, loss of oxygen 
to the brain, as was observed to have occurred in the 
veteran.  He stated that the phrase did not imply any 
chronic, long-lasting or preexising abnormality in this part 
of the veteran's brain  

The examiner commented that the veteran's past medical 
history was notable for headaches.  He noted that the veteran 
was seen during service in 1982 for a complaint of not only 
headaches, but also for 'blacking out when he bent over or 
squatted down.  He stated that it was not clear whether the 
blackouts involved a complete loss of consciousness, but that 
the blackouts seemed to involve a temporary loss of vision 
and 'seeing stars.'  He noted that the veteran had not been 
seen for this complaint again after a few episodes in 1982.  
The report notes that in 1993, the veteran reported having 
headaches about once per week, or slightly less often which 
were often preceded by flashing lights and stars.  The 
examiner stated that it was concluded that such were 
migraines.  The report notes that in approximately 1995, the 
veteran had a normal CT (computed tomography) scan of the 
brain.  He stated that the records indicated that the veteran 
had a seizure in 1997, but that there were no direct VA 
records related to that seizure.  

In conclusion, the examiner opined that it was highly 
unlikely that the headaches with flashing lights and 
occasional black outs represented a seizure disorder, since 
the black outs were not known to have persisted beyond 1982.  
He related that the scenario in this veteran's case was quite 
atypical for seizures, and was more suggestive of syncope.  
He stated that the veteran appeared to have had an 
appropriate evaluation of his head, with a negative CT scan, 
and that further work up for long-standing and occasional 
headaches would not have been required by standard medical 
practice.  He noted that whether the veteran's terminal event 
was an acute seizure or not, was difficult to say with 
certainty.  He concluded that it was reasonable to assume 
that that was, in fact, what happened.  He added that there 
was no credible evidence to link the acute seizure in 1999 to 
events occurring during service.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West. 2002); 
38 C.F.R. § 3.303 (2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

Service connection may also be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 C.F.R. § 3.317(a); 67 
Fed. Reg. 78,979, 78,980, (Dec. 27, 2002).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2002).  Further, a chronic disability 
is one that has existed for 6 months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3) (2002).  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2002).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d) (2002).  

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Upon the death of a beneficiary who is entitled to receive 
periodic monthly benefits, certain survivors, including the 
veteran's spouse, may be entitled to accrued benefits to 
which the veteran was entitled at death.  The accrued 
benefits that may be payable may be those owed to the 
beneficiary under existing ratings or decisions, or may be 
benefits that are due based on evidence in the file at the 
date of death.  The appropriate survivor may receive accrued 
benefits that are due and unpaid for a period not to exceed 
two years prior to the last date on which the beneficiary was 
entitled to receive benefits.  38 U.S.C.A. § 5121(a) (West 
2002); 38 C.F.R. § 3.1000(a) (2002).

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a benefits claim pending 
at the time of death or else be entitled to such benefits 
under an existing rating or decision.  See Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  

Congress has provided that a veteran's surviving spouse may 
receive accrued benefits consisting of up to two years of the 
veteran's due but unpaid benefits.  38 U.S.C.A. § 5121 (West 
1991).  In order to receive these benefits the spouse must 
show that the veteran, at the date of death, had been 
entitled to periodic monetary benefits under existing ratings 
or decisions, or those based on evidence in the file at date 
of death.

The regulations provide that "evidence in the file at date of 
death" as used in paragraph (a) of 38 C.F.R. § 3.1000 will be 
considered to have been met when there is on file at the date 
of the veteran's death:

(i) Notwithstanding § 3.200(b) evidence, including 
uncertified statements, which are essentially complete and of 
such weight as to establish service connection or degree of 
disability for disease or injury when substantiated by other 
evidence in file at date of death or when considered in 
connection with the identifying, verifying, or corroborative 
effect of the death certificate.  38 C.F.R. § 3.1000(4)(I) 
(2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The appellant was notified in the 
September 1999 rating decision of the reasons and bases for 
the decisions.  The appellant was further notified of this 
information in the May 2000 statement of the case and the 
October 2002 supplemental statement of the case.  The Board 
concludes that the discussions in the September 1999 rating 
decision and in the statement of the case, which were both 
sent to the appellant, informed her of the information and 
evidence needed to substantiate the claims.  In addition, by 
letter dated in September 2001, the appellant was advised of 
the evidence she needed to submit to substantiate the claims, 
VA's duty to notify her about the claims, VA's duty to assist 
in obtaining evidence for the claims, what the evidence must 
show to substantiate the claims, what information or evidence 
was needed from her, what she could do to help with the 
claims, and what VA had done to help with the claims.  By 
letter dated in January 2003, the appellant was advised of 
the procedures by which to submit additional evidence.  The 
Board notes that VCAA is applicable to claims not yet final 
prior to the enactment of VCAA.  In this case, the veteran 
died in March 1999 while his claims were in appellate status.  
In light of the fact that VCAA was not enacted until 2001, 
the appellant was not notified of VCAA.  To the extent that 
VCAA notification could have been applicable to the veteran, 
any defect is not curable by reason of his death in 1999.  
Therefore, the Board concludes that the only party to whom 
VCAA is applicable in this case is the individual prosecuting 
the claims, namely, the appellant.  These actions satisfied 
VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid the claims.  The Board notes that the 
appellant and the appellant were each afforded an opportunity 
to present evidence and argument in support of the claims.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  

Analysis

The record reflects that the veteran engaged in combat with 
the enemy.  However there is no allegation of any 
relationship of a claimed disability to combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).  

I.  Accrued benefits

Initially, the Board notes that at the time of his death in 
March 1999, the veteran had pending claims of entitlement to 
service connection for joint pain, fever, pericarditis, 
mental relapse, headaches and blackouts, allergies, and a 
skin disorder.  The veteran died while his claims were in 
appellate status.  The appellant asserts that she is entitled 
to accrued benefits.  The theory of entitlement included 
direct service connection and as due to an undiagnosed 
illness.  

The appellant has asserted that the disorders below are a 
result of service.  However, the appellant is not a medical 
professional and her statements do not constitute competent 
medical evidence that such are related to a service-connected 
disability or due to a disease or injury that was otherwise 
incurred in or aggravated by service.  Generally, laypersons 
are not competent to offer evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
her statements or testimony to be probative as to the facts 
under consideration).

Allergies

The Board notes that the veteran indicated that he had or had 
hay fever on the an accompanying medical history to the May 
1981 service entrance examination.  However, the Board is 
unable to rebut the presumption of sound condition at service 
entrance.  The entrance examination was normal and the 
evidence of preexisting hay fever does not rise to the level 
of clear and unmistakable evidence.

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence or removal 
of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2002).  

In order to establish service connection, the evidence must 
show that the veteran had a chronic disability due to disease 
or injury related by competent evidence to service.  During 
service in May 1986, no allergies were noted.  At separation 
in June 1992, the veteran was noted to have seasonal hay 
fever and seasonal sinusitis.  The Board has been presented 
with a determination by a competent medical professional that 
the appellant had seasonal allergies, that is, symptoms that 
are merely acute and transitory rather than year-round.  
Based on the whole of the record, the Board finds that 
service connection for allergies, hay fever, is not 
warranted.  Rather, the veteran had seasonal, acute 
conditions.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

In reaching this determination, the Board notes that when the 
issue is accrued benefits, the evidence considered is that 
which was of record (however defined), at the time of the 
veteran's death.  Nothing at the time of death established 
the existence of a chronic allergy disorder.  

Mental relapse

The veteran's complaints of a psychiatric disorder were 
diagnosed as major depressive disorder.  Thus, the special 
provisions pertaining to undiagnosed illnesses are not 
applicable to this issue.  See 38 C.F.R. § 3.317 (2002).  

In regard to direct service connection, in order to establish 
service connection, the evidence must show that the veteran 
had a current disability related by competent evidence to 
service.  Service medical records are negative for a 
diagnosis of a psychiatric disorder.  While a record of 
treatment reflects that the veteran was seen in the mental 
hygiene clinic for occupational problems during service in 
1985, at separation his neuropsychiatric state was normal.  

Post service treatment records reflect a diagnosis of major 
depressive disorder in August 1996.  However, there is no 
competent evidence linking major depressive disorder to 
service.  In fact, the result of psychological testing in 
August 1996 was "none."  Absent a currently disability 
related by competent evidence to service, service connection 
is not warranted.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  

Skin disorder

In order to establish service connection, the evidence must 
show that the veteran had a current disability related by 
competent evidence to service.  The appellant asserted that 
the veteran had a skin disorder related to working with 
grease and oil solvents in association with his duties in the 
motor pool during service.  His DD Form 214 shows that he was 
in receipt of a Driver and Mechanic Badge.  Service medical 
records show that he was diagnosed with hyperkeratosis during 
service in April 1987.  Post-service treatment records 
reflect a history of a skin condition.  In November 1992, 
approximately three months following separation, he was 
diagnosed with xerosis.  The Board is unable to disassociate 
the in-service skin disorder, manifested by dryness cracking, 
and peeling of the hands from post-service xerosis of the 
hands, manifested by dryness, cracking, and peeling of the 
hands.  The evidence is in support of the claim of 
entitlement to service connection for xerosis of the hands.  
Therefore, the appeal is granted.  

Headaches and blackouts

The veteran had asserted that headaches and blackouts were 
related to service.  
Service medical records reflect complaints and diagnoses of 
headaches and blackouts during service.  At separation in 
June 1992, he indicated that he had or had had frequent or 
severe headache.  Post service treatment records, dated in 
November 1992, note that in-service headaches had been 
attributed to migraines.  The Board notes that the March 1999 
VA examiner stated that the veteran had no symptoms 
associated with migraine.  However, the Board finds this 
opinion to have diminished probative value, as that examiner 
did not review the veteran's claims file.  Based on the 
Board's thorough review of the records, to include the 
veteran's credible statements, we find that the evidence is 
in favor of the claim.  Therefore, service connection for 
migraine is warranted and the appeal is granted.  

It appears that during service the veteran had blackouts.  
However, a chronic underlying disease was not identified.  
The Board notes that the veteran's complaints of blackouts 
predated service in the Persian Gulf.  Furthermore, there was 
no evidence of a chronic blackout disability.  Therefore, the 
provisions relating to an undiagnosed illness do not warrant 
a grant of service connection.  Rather, the evidence on file 
at the time of the veteran's death tends to establish that he 
had acute blackouts without underlying pathology or a chronic 
disability.  Therefore, service connection for blackouts for 
accrued purposes is denied.   

Joint pain

Initially, the Board notes that the veteran's complaints of 
joint pain were made prior to service in the Persian Gulf and 
have been attributed to known clinical causes.  Thus, the 
provisions of 38 C.F.R. § 3.317 (2002) are not applicable to 
the claim of service connection for an undiagnosed illness 
manifested by joint pain.  38 U.S.C.A. § 1117.  

In regard to direct service connection, the evidence must 
show that the veteran had a current disability related by 
competent evidence to service.  The issue of whether joint 
pain is related to service requires competent evidence.  The 
appellant's opinion is not competent.  

Service medical records show complaints of left elbow pain, 
ankle pain, and knee pain.  The veteran is service connected 
for chondromalacia of the right and left patella.  In July 
1982, complaint of ankle pain was diagnosed as a slight 
sprain.  In March 1985, complaints of myalgia were attributed 
to a respiratory infection.  Complaints of extremity pain in 
June 1986 were attributed to exercise.  Point tenderness on 
the left elbow was assessed as possible muscle strain.  In 
May 1989, a tingling sensation and ache in his leg were 
associated with weather change.  At separation in June 1992, 
the upper and lower extremities, spine and musculoskeletal 
system were normal.  Thus, the Board finds that these 
conditions were acute and transitory, without residual 
disability.  

The Board notes that post service treatment records are 
negative for a left elbow disorder.  While he complained of 
pain and stiffness in the left elbow in October 1993, x-ray 
examination of the left elbow was normal and that examiner 
specifically stated that the left elbow was nontender.  The 
records, including a diagnosis of a left elbow condition, 
establish no underlying disease or injury relative to the 
left elbow, ankle, or joints.  Absent competent evidence of 
disease or injury productive of disability, service 
connection is not warranted.  See Sanchez-Benitez v. West, 
259 F.3d 1356 (Fed. Cir. 2001).  

Furthermore, regardless of the legal theory, including laws 
and regulations pertaining to service in the Persian Gulf, 
the evidence on file at the time of death was insufficient to 
establish the existence of a chronic disability or a 
disability to a degree of 10 percent.  The veteran's 
assertions were not verified and are not capable of 
substantiation.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  

Fever

Fevers during service were attributed to known clinical 
reasons.  Thus, the provisions pertaining to undiagnosed 
illnesses are not applicable to this issue.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317 (2002).  

As for direct service connection, as noted, in order to 
establish service connection, the evidence must show that the 
veteran had a current disability related by competent 
evidence to service.  The appellant's opinion is not 
competent.  Service medical records show that fever was 
attributed to a cold in October 1982, an upper respiratory 
infection and exudating tonsillitis in June 1984, and 
pharyngitis in February 1992.  

Post service treatment records are negative for a fever.  
Thus, the Board finds that fevers noted in service were acute 
and transitory.  Absent a current disability, service 
connection is not warranted.  To the extent that there may 
have been an allegation that a post-service fever was 
different than an in-service fever, and thus a Persian Gulf 
claim, the result is the same.  The evidence at the time of 
death did not establish a chronic fever disability or a fever 
disability to a degree of 10 percent.  The assertions during 
his lifetime were non-specific and failed to establish 
chronicity, unverified, and consisted of factors that were 
capable of substantiation.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  

Pericarditis

The veteran's complaints of chest pain were diagnosed as 
pericarditis in June 1994.  Thus, the special provisions 
pertaining to undiagnosed illnesses are not applicable to 
this issue.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2002).  

In relation to direct service connection, the evidence must 
show that the veteran had a current disability related by 
competent evidence to service.  The Board notes that while 
the veteran indicated that that he had or had had shortness 
of breath at separation in June 1992, the separation 
examination shows that his heart, chest, and lungs were 
normal.  

Post-service treatment records show that in October 1993, the 
veteran reported that he had had no chest pain since 
separation.  X-ray examination of the chest was normal in 
October 1993 and June 1995.  His heart had a regular rhythm 
and rate on examination in February 1994 and August 1994.  X-
ray examination of the chest in 1998 was normal.  Absent a 
current disability related by competent evidence to service, 
service connection is not warranted.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.

II.  Cause of death

The certificate of death shows that the immediate cause of 
death was a seizure disorder.  The Board notes that the 
appellant asserts that the veteran's in-service episodes of 
headache and black out spells and seeing stars were 
manifestations of a seizure disorder.  However, the issue of 
whether the cause of the veteran's death is related to active 
service requires competent evidence.  The appellant is not a 
medical professional and her statements do not constitute 
competent medical evidence that the veteran's death was 
related to a service-connected disability or due to a disease 
or injury that was otherwise incurred in or aggravated by 
service.  Generally, laypersons are not competent to offer 
evidence that requires medical knowledge.  Espiritu, supra.  
Likewise, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether the veteran's cause of death is related to service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The March 1999 autopsy report notes the veteran's history of 
a seizure disorder, with the last seizure occurring in 
December 1997.  Based upon a thorough review of the record, 
coupled with autopsy report, the Board accepts that the 
veteran had a seizure.  

At this time, the evidence establishes that the cause of 
death was due to a seizure.  The date of onset of the seizure 
disorder and the underlying cause are not known.  However, 
there is no competent evidence of a seizure disorder during 
service or within one year of separation from service.  
Regardless, the Board has thoroughly reviewed the evidence of 
record.  There is no known cause of the fatal seizure.  The 
veteran did not carry a diagnosis of epilepsy or any other 
seizure-inducing diagnosis.  At best, there was a suspicion 
of sepsis.  However, the seizure event was not clearly 
attributed to sepsis, and sepsis was only hypothesized.  Such 
theorizing does not elevate the fatal seizure to a known 
clinical diagnosis.  The more probative evidence tends to 
establish that the terminal event was an acute seizure 
without a known underlying cause.  Stated differently, the 
fatal event was an undiagnosed illness producing neurologic 
signs, symptoms, and death.  The evidence is in favor of 
service connection for the cause of the veteran's death.  
Consequently, the appellant's claim is granted.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

ORDER

Service connection for the cause of death is granted.  

Entitlement to accrued benefits for migraine is granted.  
Entitlement to accrued benefits for xerosis of the hands is 
granted.  

Entitlement to accrued benefits for joint pain, fever, 
pericarditis, blackouts, psychiatric disorder, claimed as 
mental relapse, and allergies is denied.  

____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

